UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-33273 ANIMALHEALTHINTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 71-0982698 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7 Village Circle, Suite 200 Westlake, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817)859-3000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨ No x As of November5, 2010, 24,329,670 shares of the registrant’s common stock were outstanding. ANIMAL HEALTH INTERNATIONAL, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 2 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II. OTHER INFORMATION 18 Item1. Legal Proceedings 18 Item1A. Risk Factors 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3. Defaults Upon Senior Securities 18 Item4. (Removed and Reserved) 18 Item5. Other Information 18 Item6. Exhibits 18 Signature 19 1 PART 1. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Financial Statements ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Balance Sheets (In thousands, excluding share information) (Unaudited) September 30, June 30, Assets Current assets : Cash and cash equivalents $ $ Accounts receivable, net Current portion of notes receivable Income tax receivable Merchandise inventories, net Deferred income taxes Prepaid expenses Total current assets Noncurrent assets : Notes receivable, net of current portion 32 77 Property, plant, and equipment, net Goodwill Customer relationships Noncompete agreements Trademarks and trade names Debt issue costs and other assets, net of accumulated amortization of $3,276 and $3,030, respectively Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities : Accounts payable $ $ Accrued liabilities Current portion of long-term debt Total current liabilities Noncurrent liabilities : Long-term debt, net of current portion — Deferred lease incentives Deferred income taxes Total liabilities Commitments and contingencies (note 12) Stockholders’ equity : Preferred stock, par value $0.01 per share. Authorized 10,000,000 shares, issued and outstanding 0 shares — — Common stock, par value $0.01 per share. Authorized 90,000,000 shares, issued and outstanding 24,329,670 shares Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 38 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 2 ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) ThreeMonthsEnded September30, Net sales $ $ Costs and expenses: Direct cost of products sold (excludes depreciation and amortization) Salaries, wages, commissions, and related benefits Selling, general, and administrative Depreciation and amortization Operating income Other income (expense): Other income Interest expense ) ) Loss before income taxes ) ) Income tax benefit Net loss $ ) $ ) Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying Notes to UnauditedConsolidated Financial Statements. 3 ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Statements of Comprehensive Income (Loss) (In thousands) (Unaudited) ThreeMonthsEnded September30, Net loss $ ) $ ) Other comprehensive income: Unrealized gain on derivative instrument, net of tax — Foreign currency translation adjustment Total comprehensive income (loss) $ ) $ See accompanying Notes to UnauditedConsolidated Financial Statements. 4 ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended September30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization Amortization of debt issue costs Bad debt expense Stock option expense Loss (gain) on sale of equipment ) 4 Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Merchandise inventories ) ) Income taxes receivable/payable ) 43 Prepaid expenses ) 90 Accounts payable Accrued liabilities and other ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Purchase of property, plant, and equipment ) ) Purchase of other assets ) (9 ) Purchase of customer relationships and trade names ) — Proceeds from sale of property, plant, and equipment and other assets 31 47 Net changes in notes receivable 52 25 Net cash used for investing activities ) ) Cash flows from financing activities: Repayment of long-term debt ) ) Net borrowings under revolving credit facilities Debt issue costs ) ) Change in overdraft balances ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 5 ANIMAL HEALTH INTERNATIONAL, INC. Notes toconsolidated financial statements (Dollars in thousands, except share and per share data) (Unaudited) (1) Organization Animal Health International, Inc. (AHII), formerly known as Walco International Holdings, Inc., was incorporated in Delaware in May 2005. Through its wholly-owned subsidiaries, Walco International, Inc. and Kane Veterinary Supplies, Ltd. (Kane) (note 3, collectively, with AHII, the Company), the Company’s primary business activity is the sale and distribution of animal health products, supplies, services and technology through operating divisions located throughout the United States, Canada and Taiwan. (2) Summary of significant accounting policies (a) Basis of presentation The accompanying unauditedconsolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, the accompanying unauditedconsolidated financial statements include all adjustments necessary to present fairly, in all material respects, the results of the Company for the periods presented. Theseconsolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s audited financial statements for the year ended June30, 2010 in the Company’s Annual Report on Form 10-K. The results of operations for the three months ended September30, 2010 are not necessarily indicative of results to be expected for the entire fiscal year. (b) Rebates Inventory rebates are recognized when estimable and probable and include inventory purchase rebates and sales-related rebates. Inventory purchase rebates are capitalized into inventory while sales-related rebates are recorded as a reduction of direct cost of products sold. (c) Stock-based compensation In January 2007, the Company reserved 2,500,000 shares of its common stock for the issuance of awards under the 2007 Stock Option and Incentive Plan.In November 2009, the Company amended and restated the 2007 Stock Option and Incentive Plan, and reserved an additional 1,100,000 shares of its common stock for the issuance of awards. Options granted under the 2007 Stock Option and Incentive Plan vest over a four-year period and carry a ten-year term.The options issued are incentive stock options, which are not performance-based and vest with continued employment. Unexercised options may be forfeited in the event of termination of employment. Options to purchase 353,725 shares have vested and have a weighted average exercise price of $7.06 and a weighted average remaining contract term of 7.3 years, but no options were exercised as of September 30, 2010.For the three months ended September 30, 2010 and 2009, expense related to these options was $123 and $105, respectively.In December 2009, the Company issued 838,875 restricted stock units to certain employees.These units vest over a four-year period, have an indefinite life, and convert to shares of common stock upon certain triggering events. The units carried a fair value of $2.15 upon their issuance, and the expense related to these units during the three months ended September 30, 2010 was $91. As of September 30, 2010, the Company has granted 367,486 deferred stock units to non-employee members of the Board of Directors. Because the holders of the deferred stock units have a contractual participation right to share in current earnings, the deferred stock units are included in basic weighted average shares outstanding. After accounting for the 838,875 restricted stock units granted to employees, the 360,720 deferred stock units granted to non-employeemembers of the Board of Directors that have not been forfeited, and the 1,326,550 stock options issued to employees that have not been forfeited or surrendered, there were 1,073,855 shares of common stock reserved for future issuanceat September 30, 2010. The Company uses the Black-Scholes formula to estimate the value of stock options granted to employees and expects to continue to use this option valuation model. The Company includes a forfeiture estimate in the amount of compensation expense being recognized. The forfeiture estimate is based on historical employee turnover rates. The estimated fair value of the options is amortized to expense on a straight-line basis over the four-year vesting period. 6 The following weighted average assumptions were used for theoption grants: risk-free interest rate of 4.75% on the initial 749,300 shares, 4.45% on the subsequent 9,500 shares, 3.25% on the 750,000 shares issued in November 2007, 0.32% on the 750,000 shares issued in November 2008, and 0.05% on the 411,125 shares issued in December 2009, dividend yield of 0% for all shares, annual volatility factor of the expected market price of the Company’s common stock of 31.0% for the initial 749,300 shares and subsequent 9,500 shares, 30.9% for the 750,000 shares issued in November 2007, 29.4% for the 750,000 shares issues in November 2008,and 34.0% for the 411,125 shares issued in December 2009, an estimated forfeiture rate of 8.4%, and an expected life of the options of 6.25 years. The risk-free interest rate was determined based on a yield curve of U.S. Treasury rates ranging from five to seven years. Expected volatility was established based on historical volatility of the stock prices of other companies in industries similar to the Company. Based on these assumptions, the 2007 options were valued at $4.49 per share for the initial 749,300 shares and $5.43 per share for the subsequent 9,500 shares,$4.28 per share for the 750,000 shares issued in 2008, $0.70 per share for the 750,000 shares issued in November 2008, and $0.88 per share for the 411,125 shares issued in December 2009. Total compensation expense for these options,deferred stock unitsand restricted stock units is $7,515 including the following amounts to be charged to compensation expense each year ended June 30 over each four-year vesting period: $801 in 2011, $612 in 2012, $473 in 2013, and $182 in 2014. The weighted average remaining contract term for the options was 8.1 and 8.7 years at September 30, 2010 and 2009, respectively. A summary of stock option activity is as follows: Options WeightedAverage Exercise Prices WeightedAverageFair Value at Grant Date Balance at July 1, 2010 $ Granted — — — Exercised — — — Forfeited ) Balance at September 30, 2010 $ $ Intrinsic value for stock options is defined as the difference between the current market value and the exercise price. At September 30, 2010, and June 30, 2010, the aggregate intrinsic value for the outstanding stock options was $303 and $66, respectively. (d) Earnings (loss) per share Earnings (loss) per share reflects application of the two class method. All classes of common stock participate pro rata in dividends. Therefore, the two class method of calculating earnings (loss) per share has been applied. Basic earnings (loss) per share is computed by dividing netincome (loss) available to common shareholders by the weighted average number of common shares outstanding for the reporting period. Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. For the calculation of diluted earnings (loss) per share, the basic weighted average number of shares is increased by the dilutive effect of stock options determined using the treasury stock method. The components of basic and diluted earnings (loss) per share are as follows (in thousands, except per share amounts): Three Months Ended September 30, Net loss available to common shareholders $ ) $ ) Basic weighted average shares outstanding Dilutive effect of stock options and restricted stock — — Diluted weighted average shares outstanding Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) For the three months ended September 30, 2010, 250,920 restricted stock units were anti-dilutive and excluded from diluted loss per share as a result of the Company’s net loss for the period.All common stock equivalents were excluded from diluted earnings per share in the three month periodended September30, 2009 as the results were anti-dilutive. 7 (e) Effect of recently issued accounting pronouncements The Company’s management has evaluated recent accounting pronouncements, and their adoption has not had or is not expected to have a material impact upon the Company’s consolidated financial statements. (3) Acquisitions In October 2007, the Company acquired all of the outstanding stock of Kane for $22,184 in cash (plus $1,017 in direct acquisition costs). In addition, the Company is obligated to make additional cash payments to certain selling stockholders if certain performance targets are met through October 2010. Substantially all of these contingent payments, if any, will be accounted for as goodwill when and if earned. Kane is based in Edmonton, Canada, and is a leading distributor of animal health products in both the production and companion animal markets. During the quarters ended December 31, 2009 and 2008, certain performance targets were met, and the Company paid $1,911 and $2,825, respectively, to certain selling stockholders. Both of these purchase price adjustments were accounted for as goodwill in the quarter earned. The Company’s acquisitions serve to further the Company’s strategy to access additional product lines, sales representatives, customer opportunities, manufacturer relationships and sales territories.The results of operations of Kane were included in the Company’s consolidated results of operations beginning with the date of acquisition. (4) Accounts receivable, net September 30, June 30, Trade accounts receivable $ $ Vendor rebate receivables Other receivables Less allowance for doubtful accounts ) ) Accounts receivable, net $ $ (5) Property, plant, and equipment, net September 30, June 30, Land $ $ Buildings and improvements Leasehold improvements Construction in progress 99 Equipment: Warehouse Automotive Office/software Less accumulated depreciation ) ) Property, plant, and equipment, net $ $ Depreciation expense was $817 and $858 for the three months ended September30, 2010 and 2009, respectively. 8 (6) Goodwill and other intangible assets Estimated Useful Life Gross Carrying Amount Accumulated Amortization Net Carrying Amount September30, 2010: Goodwill Indefinite $ $ — $ Customer relationships 12 years ) Noncompete agreements 2-5 years ) Trademarks and trade names Indefinite — $ $ ) $ June30, 2010: Goodwill Indefinite $ $ — $ Customer relationships 12 years ) Noncompete agreements 2-5 years ) Trademarks and trade names Indefinite — $ $ ) $ In September 2010, the Company purchased $105 of trade names and $70 of customer relationships from a former competitor.Amortization expense related to intangible assets totaled $1,120 and $1,120 for the three months ended September30, 2010 and 2009, respectively. Based on the current estimated useful lives assigned to intangibles assets, amortization expense for fiscal 2011, 2012, 2013, 2014, and 2015is projected to total $4,486, $4,235, $3,872, $3,412, and $3,412, respectively. (7) Long-term debt September 30, June 30, Credit agreement—Revolving credit facility $ $ Credit agreement—Term Note Other 4 7 Less current portion ) ) $ $ — Effective November 10, 2010, the Company amended and extended the maturity of its revolving credit facility (Revolver) and replaced its first lien term loan (Term Note).As a result of this refinancing, the Company’s September 30, 2010 balance sheet reflects the classification of current and long-term debt pursuant to the new agreements (Note 14). As of September 30, 2010, the Company had a $44,550 Term Note, which matured on May 31, 2011 and bore interest at an annual rate equal to LIBOR plus 2.0%, paid quarterly. Borrowings were collateralized by a first priority interest in and lien on all of the Company’s assets. As of September 30, 2010, the Company’s Revolver was a $130,000 facility, which matured on the earlier of June 30, 2012, or 60 days prior to the final extended maturity date of the Term Note.The outstanding borrowings under the amended facility bore interest at rates based upon the Company’s Leverage Ratio as defined in the amended Revolver with LIBOR-based rates ranging from LIBOR and CDOR Rate plus 3.00% to LIBOR and CDOR Rate plus 3.75%, and with Prime-based rates ranging from U.S. Prime and Canadian Prime Rate plus 0.50% to U.S. Prime and Canadian Prime Rate plus 1.25%. Borrowings remained collateralized by a first priority interest in and lien on all of the Company’s assets. At September 30, 2010, the Company’s availability under the Revolver totaled $27,549. 9 As of September 30, 2010, the interest rates for the Revolver ranged from 4.02% to 4.50%, and the interest rate for the Term Note was 2.31%.Additionally, the Company was required to pay a commitment fee on the daily unused amount of the Revolver at a per annum rate of 0.50%. Debt issue costs related to the Term Note and the Revolver have been capitalized and are being amortized over the remaining term of the underlying debt utilizing the straight-line method, which approximates the effective interest method. The credit agreements contained certain covenants that, among other things, restricted our ability to incur additional indebtedness, make certain payments, sell assets, enter into certain transactions with affiliates and create liens. Moreover, certain of these agreements required us to maintain specified financial ratios.The most restrictive covenant related to the creation or assumption of additional indebtedness. The Company was in compliance with all financial covenants at September 30, 2010. The Company has utilized cash flow hedge accounting and used derivative financial instruments to effectively convert a portion of its variable-rate debt to fixed-rate debt. In order to reduce cash interest expense over the last three quarters of fiscal 2010, the Company elected to terminate both of its interest rate swap agreements as of September 30, 2009 and paid the respective liabilities in October 2009. The Company entered into a $43,000 notional value swap transaction with a financial institution effective April 18, 2007. The Company received a floating rate based on LIBOR and paid a fixed rate of 4.95%. The swap agreement had an original termination date of June 28, 2010. On September 30, 2009, the Company terminated the swap agreement, and the fair value of this swap was a net liability of $1,511 on that date.The Company entered into a $52,000 notional value swap transaction with a financial institution effective April 18, 2007. The Company received a floating rate based on LIBOR and paid a fixed rate of 4.95%. The swap agreement had an original termination date of May 7, 2010. On September 30, 2009, the Company terminated the swap agreement, and the fair value of this swap was a net liability of $1,837 on that date. Swap agreement fair values were recorded on the consolidated balance sheet as a component of current portion of long-term debt. The fair values of the interest rate swap agreements were estimated based on current settlement prices and quoted market prices of comparable contracts. The Company calculated no ineffectiveness on both interest rate swap agreements at their termination on September 30, 2009. At June 30, 2010, all unrealized losses previously recorded on the consolidated balance sheet as accumulated other comprehensive income (loss) had been amortized to interest expense over the remaining terms of the originalswap agreements. The net receipts or payments from the interest rate swap agreements were recorded in interest expense.During the three months ended September 30, 2009, changes in the fair value of interest rate swap agreements totaled $572 ($343 net of tax), and the Company reclassified$1,047 from accumulated other comprehensive income (loss) to interest expense. (8) Financial instruments Fair value is measured using a framework that provides a fair value hierarchy that prioritizes inputs to valuation techniques based on observable and unobservable data and categorizes the inputs into three levels:Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities, Level 2 – Significant observable pricing inputs other than quoted prices included within Level 1 that are either directly or indirectly observable as of the reporting date (essentially, this represents inputs that are derived principally from or corroborated by observable market data), and Level 3 – Generally unobservable inputs, which are developed based on the best information available and may include the Company’s own internal data. Observable data should be used when available. The following table presents the Company’s financial assets and liabilities measured as of September 30, 2010: Fair Value September 30, Level 1 Level 2 Level3 Financial assets at cost: Current portion of notes receivable $ Notes receivable, net of current portion 32 Total $ Financial assets at fair value: Cash and cash equivalents $ — — Total $ $ $
